


110 HR 4090 IH: To amend the Internal Revenue Code of 1986 to exempt

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4090
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  motor vehicle donations to certain charities from the limitations on such
		  donations.
	
	
		1.Motor vehicle donations to
			 certain charities exempt from limitations on such donations
			(a)In
			 generalParagraph (12) of section 170(f) of the Internal Revenue
			 Code of 1986 (relating to contributions of used motor vehicles, boats, and
			 airplanes) is amended by redesignating subparagraph (F) as subparagraph (G) and
			 by inserting after subparagraph (E) the following new subparagraph:
				
					(F)Exceptions for
				vehicle donations made to certain charitiesSubparagraph (A)
				shall not apply to contributions of motor vehicles to any organization
				if—
						(i)employees of the
				donee organization are solely responsible for, and perform substantially all of
				the services for, the daily operations of the organization’s vehicle donation
				program,
						(ii)the donee
				organization does not regularly use the property or services of any third party
				in carrying out such program (other than vehicle repair, maintenance, and
				towing services), and
						(iii)not more than an
				amount equal to 20 percent of the annual net proceeds from the sale of motor
				vehicles donated to such organization is paid to third parties for services
				used by such program.
						For
				purposes of clause (iii), the term net proceeds means gross
				proceeds reduced by costs allocable to employee services under the
				program..
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after the date of the enactment of this Act in taxable years
			 ending after such date.
			
